DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al. [JP2000-035178, “Inoue”, of record, previously cited].
Inoue discloses a method for connecting a thermoplastic line element (5) to a connecting element (2) comprising the method steps: providing the at least one thermoplastic line element (5) (paragraph 0002, 0009);  providing the connecting element (2) having a thermoplastic body (2), wherein a heating element (3) is embedded in the body (2) for generating heat in a welding region for welding the body (2) to the at least one line element (5) (paragraph 0009);  joining the connecting element (2) to the at least one thermoplastic line element (5) (paragraph 0009); providing a welding device (10) for welding the connecting element (2) to the at least one thermoplastic line element (5) (paragraph 0016); inputting information about the connecting element (2) to be welded into the welding device (10) ( scanning the barcode; paragraph 0016); welding the connecting element (2) to the at least one thermoplastic line element (5) by generating heat in the welding region by means of the welding device (10) (paragraph 0009, 0016); stopping via the welding device the welding before an end of a planned welding duration (paragraph 0017) or outputting via the welding device an error message (alarm) when an error criterion is reached (paragraph 0017); where an error counter implement in the welding device sums up the number of error events  wherein the welding device is configured such that the error criterion is reached when a specified number of error events are summed up (part of the controller; paragraph 0016-17).  Inoue appears to anticipate each and every element of the claim.  In the event Inoue is found not to anticipate each and every element, Inoue at least discloses each and every element in various embodiments and it would have been obvious to one of ordinary skill to combine the various elements as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claim 3, Inoue discloses an error message is added to the error counter when, over an error period, an actual value of the a welding current lies outside a target value tolerance of a target value of the welding current (paragraphs 0011, 0016-17).
With respect to claim 4, Inoue discloses an error message is added to the error counter  when, over an error period, an actual value of the a conductor resistance of the heating element lies outside a target value tolerance of a target value of the conductor resistance of the heating element (paragraph 0013, 0016-17).
With respect to claim 5, Inoue discloses wherein the a time frame of the error period  is determined in dependence of the detected information about the connecting element to be welded (paragraph 0004).
With respect to claim 6, Inoue discloses the time frame of the error period is set between 1 sec and 40sec ( 1 second; paragraph 0017). 
With respect to claim 7, Inoue discloses the target value tolerance of the target value of the welding current  and/or the target value tolerance of the target value of the a conductor resistance of the heating element  is determined in dependence of the detected information about the connecting element to be welded (paragraph 0002).
With respect to claim 8, Inoue discloses wherein the target value tolerance of the target value of the welding current and/or the target value tolerance  of the target value of the a conductor resistance of the heating element is between 1.5% and 3% of the amount of the respective target value (paragraphs 0010-11, 0013).
With respect to claim 9, Inoue discloses the error criterion is reached when more than two error messages, are added in the error counter (Inoue discloses a number of counts which would include more than two, paragraph 0017). If “more than two” is not anticipated by Inoue, it would have been obvious to one of ordinary skill to select a threshold value of more than two as the number of errors increases one of ordinary skill would appreciate the chances of a faulty weld would increase. 
With respect to claim 10, Inoue discloses the target value tolerance of the target value of the a conductor resistance of the heating element is defined exclusively at the lower side of the target value of the conductor resistance (paragraph 0010-11, 0013). 
With respect to claim 12, Inoue discloses a welding device for welding a thermoplastic line element (5) to a connecting element (2), the welding device having a control unit (10) and an input interface (17) for inputting information about the connecting element (2) to be welded, the input interface (17) being coupled to the control unit (10), wherein the welding device is designed in such a way that the welding of the connecting element (2) to the at least one thermoplastic line element (5) can be stopped before the end of the planned welding duration and/or an error message may be output by the welding device (10) if an error criterion is reached (Figure 1; paragraph 0017); an error counter implement in the welding device sums up the number of error events  wherein the welding device is configured such that the error criterion is reached when a specified number of error events are summed up (part of the controller; paragraph 0016-17).  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 3/21/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant argues Inoue fails to disclose an error counter and the details associated with the error counter as described in the claim.  Inoue discloses a control system including a controller that counts the number of errors and includes the details as described in the claim (see discussion above and paragraphs 0016-17 of Inoue). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
July 1, 2022